05-13-OH*"!*" <^
                                                                      FILED IN nri|6
                                                                  m COURT OF APPEALS
                                 Cause No.          09-14773-Y

IN THE INTEREST OF
                                                          INTH^^y^TCO^T2
                                                                   USA MATZ. CLERK
STELLA C. FOREMAN and
CHARITY E. FOREMAN,                                       330th JUDICIAL DISTRICT



MINOR CHILDREN                                            DALLAS COUNTY, TEXAS



                                             ORDER


   The Order Denying Motion to Transfer entered on November 12, 2013 is hereby vacated.
The Court further transfers this proceeding from Dallas County, Texas to Collin County,
Texas according to the procedures set forth in Chapter 155 of the Texas Family Code.
   IT IS SO ORDERED.                                      —

   SIGNED this _2T!L_ day of January, 2014. /^                    f*^\

                                               UuJa^kJ^K ijLju^
                                            Andrea D. Plumlee


                     •




                                                -